Citation Nr: 0941989	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from 
November 1956 to October 1959.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2008, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

The Veteran's service-connected disabilities and their 
respective ratings are: right knee status post total knee 
replacement, 60 percent; residual scars of the right knee, 0 
percent; and degenerative joint disease of the thoracolumbar 
spine, 0 percent.  The combined rating for the service-
connected disabilities is 60 percent.  

On December 2006 VA examination the examiner found that the 
Veteran's service-connected disabilities would not impact on 
his ability to engage in sedentary occupational activities.  
The examiner did not explain the rationale for the opinion, 
and the record is somewhat unclear as to what impact the 
service-connected abilities actually would have on sedentary 
employment.  The examiner indicated that the Veteran is able 
to sit anywhere from a couple hours to several hours at a 
time without any difficulty; however, at the February 2008 
videoconference hearing the Veteran testified that he is 
unable to sit for several hours at a time.  His testimony and 
the finding on examination must be reconciled.  Notably, 
nearly 3 years have elapsed since the December 2006 
examination, and (based on the Veteran's testimony) the 
disabilities may have increased in severity in the interim.  
Hence, another examination to determine whether the Veteran 
is unemployable due solely to his service-connected 
disabilities is required.  
Additionally, there appears to be pertinent evidence that 
remains outstanding.  In his November 2006 claim for TDIU the 
Veteran indicated that he receives treatment for his service-
connected right knee disability from Dr. R.T., and an October 
2006 VA treatment record notes he receives care in Lewistown, 
Montana.  

The Veteran's cooperation (by identifying all treatment 
providers and submitting any required releases for private 
treatment/evaluation records) is necessary for development 
for the outstanding records.  He is advised that 38 C.F.R. 
§ 3.158(a) provides that where evidence requested in 
connection with an original claim (to include any releases 
necessary to obtain such evidence) is not furnished within 
one year of the request, the claim will be considered 
abandoned.  

Updated VA treatment records are also pertinent to the matter 
at hand.  The most recent VA records in the claims file are 
dated in October 2006.  Records of any subsequent VA 
treatment are constructively of record and must be secured  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter asking him to identify all 
providers of any treatment or evaluation 
he has received for his service-connected 
disabilities (records of which are not 
associated with the claims file) and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
Of particular interest are records from 
Dr. R.T., and of any additional 
evaluation/treatment he received in 
Lewistown, Montana.  The RO should obtain 
complete clinical records of all such 
treatment and evaluation from the sources 
identified by the Veteran.  If any private 
records sought are not received, the 
Veteran should be so advised, and reminded 
that ultimately it is his responsibility 
to ensure that such records are received.  
The RO must specifically secure for 
association with the claims file any 
records of VA treatment/evaluation the 
Veteran has received since October 2006.  
2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to assess the impact of his 
service-connected disabilities on his 
ability to obtain and maintain employment.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must comment on 
the effect of each of the Veteran's 
service-connected disabilities on his 
ability to work, and specifically their 
impact on sedentary employment.  The 
examiner is requested to ask the Veteran 
to express why he is unable to remain 
sedentary for extended periods, and to 
comment on the Veteran's allegation in 
light of clinical findings.  The examiner 
should report findings in detail and 
explain the rationale for all opinions.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

